UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-36385 BIOLASE, INC. (Exact name of registrant as specified in its charter) Delaware 87-0442441 (State or other jurisdictionof incorporation or organization) (I.R.S. EmployerIdentification No.) 4 Cromwell Irvine, California 92618 (Address of principal executive offices, including zip code) (949) 361-1200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§ 232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes☒No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ☐ Acceleratedfiler ☒ Non-accelerated filer ☐(Do not check if a smaller reporting company) Smallerreportingcompany ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.):Yes☐No☒ The number of shares of the issuer’s common stock, $0.001 par value per share, outstanding, as of November 1, 2016, was 67,565,951 shares. BIOLASE, INC. INDEX Page PART I. FINANCIAL INFORMATION Item1. Financial Statements (Unaudited): 3 Consolidated Balance Sheets as of September 30, 2016 and December31,2015 3 Consolidated Statements of Operations and Comprehensive Loss for the three and nine months ended September 30,2016 and September 30, 2015 4 Consolidated Statements of Cash Flows for the nine months ended September 30,2016 and September 30,2015 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 35 PARTII OTHER INFORMATION Item 1. Legal Proceedings 35 Item1A. Risk Factors 35 Item6. Exhibits 36 Signatures 38 2 PARTI. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS BIOLASE, INC. CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands, except per share data) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash equivalent Accounts receivable, less allowance of $1,629 in 2016 and $1,765 in 2015 Inventory, net Prepaid expenses and other current assets Total current assets Property, plant, and equipment, net Intangible assets, net 9 51 Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Customer deposits 78 85 Deferred revenue, current portion Total current liabilities Deferred income taxes, net Deferred revenue, long-term 52 Capital lease obligation, long-term 32 Warranty accrual, long-term Other liabilities, long-term Total liabilities Commitments, contingencies, and subsequent event (Notes 8 and 12) Stockholders' equity: Preferred stock, par value $0.001 per share; 1,000 shares authorized; 88 and 0 shares issued in 2016 and 2015, respectively; no shares outstanding in 2016 and 2015, respectively — — Common stock, par value $0.001 per share; 100,000 shares authorized; 67,566 and 58,228 shares issued and outstanding in 2016 and 2015, respectively 68 58 Additional paid-in-capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to unaudited consolidated financial statements. 3 BIOLASE, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) (in thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, Products and services revenue $ License fees and royalty revenue 30 34 Net revenue Cost of revenue Gross profit Operating expenses: Sales and marketing General and administrative Engineering and development Excise tax — 78 — Legal settlement — — — ) Total operating expenses Loss from operations ) Gain (loss) on foreign currency transactions 24 32 ) ) Interest income, net 18 21 51 44 Non-operating income (loss), net 42 53 21 ) Loss before income tax provision ) Income tax provision 40 44 Net loss ) Other comprehensive income (loss) items: Foreign currency translation adjustment 24 10 69 ) Comprehensive loss $ ) $ ) $ ) $ ) Net loss $ ) $ ) $ ) $ ) Deemed dividend on convertible preferred stock ) — ) — Net loss attributable to common shareholders $ ) $ ) $ ) $ ) Net loss per share attributable to common shareholders: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Shares used in the calculation of net loss per share: Basic Diluted See accompanying notes to unaudited consolidated financial statements. 4 BIOLASE, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Nine Months Ended September 30, Cash Flows from Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash and cash equivalents used in operating activities: Depreciation and amortization Loss on disposal of assets, net — 6 (Recovery) provision for bad debts, net ) Provision for sales allowance — Stock-based compensation Deferred income taxes 45 46 Earned interest income, net ) ) Changes in operating assets and liabilities: Restricted cash ) ) Accounts receivable ) ) Inventory ) ) Prepaid expenses and other current assets ) Customer deposits (7 ) (7 ) Accounts payable and accrued liabilities Deferred revenue ) Net cash and cash equivalents used in operating activities ) ) Cash Flows from Investing Activities: Purchases of property, plant, and equipment ) ) Proceeds from disposal of property, plant, and equipment — 25 Net cash and cash equivalents used in investing activities ) ) Cash Flows from Financing Activities: Principal payments under capital lease obligation ) ) Proceeds from equity offering, net of expenses — Deposit on capital lease — ) Proceeds from exercise of stock options and warrants 1 44 Net cash and cash equivalents provided by (used in) financing activities ) Effect of exchange rate changes 60 ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental cash flow disclosure - Cash Paid: Interest paid $ 3 $ 2 Income taxes paid $ 66 $ 53 Supplemental cash flow disclosure - Non-cash: Assets acquired under capital lease $ — $ Accrued capital expenditures and tenant improvement allowance $ $ See accompanying notes to unaudited consolidated financial statements. 5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1—DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION The Company BIOLASE, Inc. (“BIOLASE” and, together with its consolidated subsidiaries, the “Company”) is a medical device company that develops, manufactures, markets, and sells laser systems in dentistry and medicine and also markets, sells, and distributes dental imaging equipment, including cone beam digital x-rays and CAD/CAM intra-oral scanners, in-office, and chair-side milling machines. Basis of Presentation The unaudited consolidated financial statements include the accounts of BIOLASE and its wholly-owned subsidiaries and have been prepared on a basis consistent with the December31, 2015 audited consolidated financial statements and include all material adjustments, consisting of normal recurring adjustments and the elimination of all material intercompany transactions and balances, necessary to fairly present the information set forth therein. These unaudited, interim, consolidated financial statements do not include all the footnotes, presentations, and disclosures normally required by accounting principles generally accepted in the United States of America (“GAAP”) for complete consolidated financial statements. Certain amounts have been reclassified to conform to current period presentations. The consolidated results of operations for the three and nine months ended September 30, 2016 are not necessarily indicative of the results for the full year. The accompanying consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto for the year ended December31, 2015, included in the Company’s Annual Report on Form 10-K for the year ended December31, 2015 filed with the Securities and Exchange Commission (the “SEC”) on March11, 2016 (the “2015 Form 10-K”). Liquidity and Management’s Plans The Company incurred a loss from operations, a net loss, and used cash in operating activities for the three and nine months ended September 30, 2016. The Company has also suffered recurring losses from operations during the three years ended December31, 2015. The Company’s recurring losses, level of cash used in operations, the potential need for additional capital, and the uncertainties surrounding the Company’s ability to raise additional capital, raises substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. On August 8, 2016, the Company completed a private placement with several institutional and individual investors, and certain of its directors and officers, under which the Company sold an aggregate of 88,494 shares of its Series C Participating Convertible Preferred Stock (“Preferred Stock”) and warrants to purchase up to an aggregate of 2,035,398 unregistered shares of its common stock at an exercise price of $2.00 per share. Each share of Preferred Stock convert was, automatically upon receipt of stockholder approval convertible into 100 shares of common stock, reflecting a conversion price equal to $1.13 per share, which is the closing price of the common stock quoted on the NASDAQ Capital Market on July 29, 2016. On September 30, 2016, the Company held a meeting of its shareholders and received requisite stockholder approval with respect to the issuance of 8,849,400 shares of common stock upon automatic conversion of the Preferred Stock and the issuance of common stock related to the exercise of the warrants by certain holders whose warrants were subject to a beneficial ownership limitation. Gross proceeds from the sale were $10.0 million, and net proceeds, after offering expenses of approximately $0.5 million, were approximately $9.5 million. The warrants become exercisable on February 8, 2017, six months after the closing of the private placement, and have a term of five years from the date of issuance. The Company is using the proceeds from the sale for working capital and general corporate purposes. In connection with the registration rights granted to these investors, the Company filed a registration statement on Form S-3 with the SEC, which was declared effective on November 3, 2016. 6 As of September 30, 2016, the Company had working capital of approximately $20.8 million. The Company’s principal sources of liquidity as of September 30, 2016 consisted of approximately $12.9 million in cash, cash equivalents and restricted cash and $9.9 million of net accounts receivable. In order for the Company to continue operations beyond the next 12 months and be able to discharge its liabilities and commitments in the normal course of business, the Company must increase sales of its products directly to end-users and through distributors, establish profitable operations through the combination of increased sales and decreased expenses, generate cash from operations or obtain additional funds when needed. The Company intends to improve its financial condition and ultimately improve its financial results by increasing revenues through expansion of its product offerings, continuing to expand and develop its field sales force and distributor relationships both domestically and internationally, forming strategic arrangements within the dental and medical industries, educating dental and medical patients as to the benefits of its advanced medical technologies, and reducing expenses. Additional capital requirements may depend on many factors, including, among other things, continued losses, the rate at which the Company’s business grows, demands for working capital, manufacturing capacity, and any acquisitions that the Company may pursue. From time to time, the Company could be required, or may otherwise attempt, to raise capital, through either equity or debt offerings, or enter into a line of credit facility. The Company cannot provide assurances that it will be able to successfully enter into any such equity or debt financings or line of credit facility in the future or that the required capital would be available on acceptable terms, if at all, or that any such financing activity would not be dilutive to its stockholders. NOTE 2—SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of these consolidated financial statements in conformity with accounting principles generally accepted in the United States of America (“U. S. GAAP”) requires the Company to make estimates and assumptions that affect amounts reported in the consolidated financial statements and the accompanying notes. Significant estimates in these consolidated financial statements include allowances on accounts receivable, inventory, and deferred taxes, as well as estimates for accrued warranty expenses, goodwill and the ability of goodwill to be realized, revenue deferrals, effects of stock-based compensation and warrants, contingent liabilities, and the provision or benefit for income taxes. Due to the inherent uncertainty involved in making estimates, actual results reported in future periods may differ materially from those estimates. Critical Accounting Policies Information with respect to the Company’s critical accounting policies, which management believes could have the most significant effect on the Company’s reported results and require subjective or complex judgments by management is contained in Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations, of the 2015 Form 10-K. Management believes that there have been no significant changes during the three and nine months ended September 30, 2016 in the Company’s critical accounting policies from those disclosed in Item 7 of the 2015 Form 10-K.
